Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
	Independent claims 2**, 20**, 30** and 31** amendments that were filed on 25th May 2022 further clarify and define limitations of “determining to transmit a data transmission via a second bandwidth of downlink resources that is associated with a second subcarrier spacing” and “a control message that includes a grant for a wireless device indicating the second bandwidth of downlink resources based at least in part on
determining to transmit the data transmission via the second bandwidth of downlink resources” which overcome prior art of record Au et al (US 2016/0142292 A1, “Au-1”) in view of Au et al (US 2016/0353475 A1, “Au-2”).
	The terminal disclaimer which was also filed on 25th May 2022 is proper and has been approved by the Office already.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Tooher et al, US 10,547,354 B2: a method for transmitting data using a two-phase cooperation that includes a first sharing phase and a second cooperative phase.
2. Lindoff et al, US 11,012,270 B2: a method, in a wireless node, the method comprising, for a first time interval: determining first and second quantities of frequency resources needed for first and second multicarrier modulation schemes, respectively, the first and second multicarrier modulation schemes having first and second subcarrier spacings, respectively, the first subcarrier spacing differing from the second subcarrier spacing; determining a first windowing function and/or first filtering function, for use with the first multicarrier modulation scheme, based on at least one of the first and second quantities of frequency resources, wherein the first windowing function and/or first filtering function comprises a time-domain window to be applied to each symbol in the first multicarrier modulation scheme, and wherein determining the first windowing function and/or first filtering function comprises determining a window type and a window length for the time-domain window; and transmitting a multi-mode multi-carrier modulation signal in a frequency band, during the first time interval, using the first and second multicarrier modulation schemes and the first and second quantities of frequency resources, wherein transmitting the multi-mode multi-carrier modulation signal comprises applying the first windowing and/or first filtering function to the first multicarrier modulation scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        18th June 2022